Citation Nr: 9915339
Decision Date: 05/28/99	Archive Date: 08/06/99

DOCKET NO. 94-22 698               DATE MAY 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to service connection for arthritis of the spine.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1944 to May 1946.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a decision of April 1992 by the Department of Veterans
Affairs (VA) Detroit, Michigan, Regional Office (RO).

The Board remanded the case for additional development in July
1996. The requested development has since been completed, and the
case is now before the Board for further appellate review.

FINDINGS OF FACT

1. All evidence necessary for resolution of the issue on appeal has
been obtained.

2. Arthritis of the spine was manifested by slight limitation of
motion within one year after separation from service.

CONCLUSIONS OF LAW

1. Arthritis of the spine was manifest to a compensable degree
within one year after service. 38 C.F.R. 4.71a, Diagnostic Code
5292 (1998).

2. Arthritis of the spine may be presumed to have been incurred in
service. 38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West
1991); 38 C.F.R. 3.307, 3.309 (1998).

2 -


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claim is "well-grounded"
within the meaning of 38 U.S.C.A. 5107 (West 1991). That is, the
claim is not inherently implausible. The Board also finds that all
relevant facts have been properly developed. All evidence necessary
for an equitable resolution of the issue on appeal has been
obtained. The Board does not know of any additional relevant
evidence which is available. Therefore, no further assistance to
the veteran with the development of evidence is required.

Service connection may be granted for disability due to disease or
injury incurred in or aggravated by service. See 38 U.S.C.A. 1110,
1131 (West 1991). If a chronic disorder such as arthritis is
manifest to a compensable degree within one year after separation
from service, the disorder may be presumed to have been incurred in
service. See 38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991); 38
C.F.R. 3.307, 3.309 (1998).

Service connection may also be granted for disability shown to be
proximately due to or the result of a service-connected disorder.
See 38 C.F.R. 3.310(a) (1998). This regulation has been interpreted
by the United States Court of Appeals for Veterans Claims (Court)
to allow service connection for a disorder which is caused by a
service-connected disorder, or for the degree of additional
disability resulting from aggravation of a nonservice-connected
disorder by a service-connected disorder. See Allen v. Brown, 7
Vet. App. 439 (1995).

The veteran testified in support of his claim for service
connection for arthritis of the spine during a hearing held at the
RO in September 1993. He testified that, while in combat during
World War 11, an explosion occurred near him and he was "blown
about quite badly." He said that he was placed in traction after
that incident. He also said that his back started to stiffen up and
get worse, and that he started to have loss of motion. For this
reason, he went to the VA for treatment as soon as he was
discharged from service.

- 3 -

The Board finds that the veteran's testimony is supported by
objective evidence. Although the veteran's service medical records
do not contain any references to a back disorder, the report of a
medical examination conducted in July 1946 by the Michigan Medical
Service (apparently a fee basis examiner) shows that examination of
the veteran's back revealed that there was pain and tenderness over
the 4th and 5th lumbar vertebrae with moderate muscle spasm. There
was also limitation of motion on forward bending of 25 percent.
There was pain on lateral motion and hyperextension, and pain over
L4 and L5 on flexion and hyperextension of both legs. The examiner
stated that an x-ray of the spine was indicated.

A VA radiology report dated in January 1947 shows that the veteran
had a clinical diagnosis of scoliosis of the lumbosacral spine. An
x-ray of the spine was interpreted as showing a developmental
defect of the posterior arch of the first segment of the sacrum
with changes in the bone texture of the sacroiliac joints.
Significantly, there was also arthritis of the dorsal lumbar region
of the spine with a slight amount of absorption of the articular
cartilages and some change in the bone texture.

For the foregoing reasons, the Board finds that arthritis of the
spine was manifest to a compensable degree within one year after
separation from service. In this regard, the Board notes that the
symptoms noted in the July 1946 medical record (from less than one
year after service) demonstrate that the veteran had compensable
symptoms under 38 C.F.R. 4.71a, Diagnostic Code 5292 which provides
that a 10 percent disability rating may be assigned where there is
slight limitation of motion of the lumbar spine.

Although a VA medical opinion dated in April 1998 shows that a
physician concluded that the veteran's degenerative changes of the
lumbar spine were of recent origin and were not related to the
veteran's injuries in service, the Board notes that a medical
opinion is not required to support the veteran's claim. When a
chronic disorder such as arthritis is shown during service or
within the presumptive period, subsequent manifestations of the
same chronic disease at any later date, however, remote, are
service-connected, unless clearly attributable to intercurrent

- 4 -

causes. See 38 C.F.R. 3.303(b) (1998) Accordingly, the Board
concludes that arthritis of the spine may be presumed to have been
incurred in service.

ORDER

Service connection for arthritis of the spine is granted.

WARREN W. RICE, JR. 
Member Board of Veterans' Appeals

5 -

